Title: To James Madison from Gilbert J. E. Smissaert, 19 October 1808
From: Smissaert, Gilbert J. E.
To: Madison, James



Sir,
Newyork 19th. October 1808

Having been informed of the death of Mr. Heineken late Consul of Holland at Philadelphia, I think it my duty to apprize You of that event, offering my Services either in Correspondence or all other matters where the Government of the United States would have applied to the Caracter of Mr. H. and this to Continue until the will and pleasure of my Government be known.  Having several important dispatches to forward to Europe, I avail myself also of this opportunity to inquire Sir, if it may be known when & where from a vessel will Sail under the protection of the President?  Should it be desired I pledge myself most faithfully to be discreet until it be announced by the public prints.  I am with the greatest respect, Sir, Your most obedt. hble. Servt.

G. J. E. Smissaert

